Citation Nr: 0917358	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post disc replacement, L5-S1, with 
sciatica, from November 17, 2005 to April 9, 2008. 
 
2.  Entitlement to an evaluation in excess of 40 percent for 
status post disc replacement, L5-S1, with sciatica, from 
April 10, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 2002 to 
November 2005.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2006 
rating decision of the VA Regional Office in San Diego, 
California that granted service connection for status post 
disc replacement, L5-S1, with intermittent sciatica, from 
November 17, 2005, rated 20 percent disabling.  The veteran 
appeals for a higher initial disability evaluation.  
Therefore, analysis of this issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Veteran subsequently relocated to within the 
jurisdiction of the Detroit, Michigan RO from which his 
appeal continues.

During the pendency of this appeal, the 20 percent disability 
rating for service-connected lumbosacral spine disability was 
increased to 40 percent, effective from April 10, 2008.  
However, on a claim for higher rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  It therefore follows that the 
claim remains in controversy where less than the maximum 
available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 
(1993). Thus, the appellant's appeal continues.

In correspondence dated in January 2009, the Veteran requests 
that separate ratings be established for status post disc 
surgery at L5-S1 and sciatica.  This matter is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Status post disc replacement at L5-S1 more closely 
approximates thoracolumbar spine flexion limited to 30 
degrees or less throughout the appeal period.

3.  The appellant's lumbosacral spine symptoms do not include 
ankylosis of the entire thoracolumbar spine or ankylosis of 
the entire spine.  

4.  The appellant has not demonstrated incapacitating 
episodes that have a total duration of at least six weeks 
during the past twelve months. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
veteran, the criteria for an evaluation of 40 percent for 
status post disc replacement at L5-S1 were met between 
November 17, 2005 and April 9, 2008. 38 U.S.C.A §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008). 

2.  The criteria for an evaluation in excess of 40 percent 
for status post disc replacement at L5-S1 from April 10, 2008 
are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the symptoms associated with his 
service-connected low back disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He maintains that he 
has daily back pain and that it difficult to secure a job as 
a result thereof.  He contends that he cannot sit or stand 
for extended periods, is not able to carry anything over a 
certain amount, and cannot twist or bend over.



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by way of correspondence 
sent to the Veteran in November 2005 and March 2006 and 
subsequent thereto in March 2008.  The Board finds that VA 
has made the required efforts to assist the appellant in 
obtaining the evidence necessary to substantiate the claim.  
The whole of the evidence has been carefully considered, 
including the veteran's statements.  During the course of the 
appeal, the appellant was afforded VA examinations in January 
2006 and March 2008.  Private clinical records have been 
received, and VA clinical data have been associated with the 
claims folder.  The appellant does not contend that there is 
outstanding evidence that has not been considered in this 
regard.  The Board thus finds that further assistance from VA 
would not aid the Veteran in substantiating the claim, and 
that VA does not have a duty to assist that is unmet with 
respect to the issue on appeal. See 38 U.S.C.A. § 5103A (a) 
(2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The claim is ready to be considered on the merits. 

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

The Veteran's service-connected lumbosacral spine disorder, 
status post disc replacement, L5-S1, with sciatica, is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5252 on the basis of 
degenerative arthritis, although other spine disability 
designations are also applicable.  The schedular criteria for 
rating diseases and injuries of the spine are enumerated in 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 ( 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome), a "General 
Rating Formula for Diseases and Injuries of the Spine" under 
which it is contemplated that all spine disabilities will be 
evaluated. Id.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).

Intervertebral disc syndrome may be evaluated on the basis of 
incapacitating episodes over the previous 12 months or by 
combining separate ratings of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.  Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent rating, and 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating.  Incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months warrant a 60 percent rating.  (Incapacitating episodes 
are those of acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician; 
"chronic" orthopedic and neurologic manifestations mean 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.) § 4.71a, Diagnostic Code 5243 (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)) 
(2008).

Factual Background and Legal Analysis

The appellant was afforded a VA general medical examination 
in January.  Clinical history noted that upon lifting a 30-
pound block while serving in Iraq, he felt an acute spasm and 
pain in his lower back.  He said that he was placed on 
quarters for three days but that the pain did not subside and 
he was barely able to stand.  The Veteran said that following 
disc surgery in February 2005, his pain and neurological 
symptoms got better, but that the pain never went away, and 
that he had had to be accommodated in his employment due to 
back symptoms.  

On physical examination, the Veteran was noted to be in no 
acute distress.  Examination of the back disclosed limited 
flexion to 50 degrees and extension limited to 20 degrees.  
Lateral flexion and rotation were each limited to 20 degrees 
in both directions.  It was reported that limited range was 
due to painful motion.  Following examination, a diagnosis of 
degenerative disc disease at L5-S1, status post disc 
replacement, was rendered.  The examiner commented that the 
appellant had chronic pain with frequent flare-ups. 

The Veteran was also afforded a VA neurological examination 
in January 2006.  On this occasion, the appellant stated that 
he currently might have several relatively pain free days a 
month but that four or five days a month, his symptoms flared 
up to the extent that he was essentially on bed rest.  He 
related that his girlfriend had to help him out of bed, 
generally on day two.  The Veteran said that when he was in 
pain, he limped on the left leg, and that he currently had 
pain into the left hip with a tingling sensation that 
radiated down to the knee.  He stated that when he lay down, 
the sensation could go all the way down to the little toe.  
The appellant related that he did not experience weakness in 
the leg except that when he was in a lot of pain, he limped 
and did not feel secure on the leg.  He said that when 
ascending stairs, he had to hold on tightly and pull himself 
up the railing.  He stated that he could sit and/or stand a 
couple of hours, and could generally walk one or two miles 
but that at the end of this type of activity, he would 
generally be in significant pain.

On physical examination, it was noted that strength was 5/5 
at the hip, on extension of the knee, on dorsiflexion and 
eversion of the foot, and when wiggling the toes.  There was 
no atrophy.  Testing of the left leg produced pain in the low 
back and the left hip.  The appellant was able to tandem walk 
and stand on heels and toes.  Standing Romberg was negative.  
It was observed that he did move stiffly about the room and 
used his arms to get up and down off the chair and examining 
table.  He was observed to walk slowly down the hallway.  It 
was noted that he did use a cane or other assistive device.

The sensory examination showed a mild decrease in sensation 
near the little toe on the left foot, but was otherwise 
normal to pinprick, vibration, light touch and position 
sensation.  Knee reflexes were 2+.  The right ankle reflex 
was 1+ and the left was absent.  Diagnoses of S1 
radiculopathy, status post laminectomy with disc replacement 
surgery.  The examiner commented that the Veteran experienced 
sequelae of sciatica in the left leg, had numbness in the 
little toe and absence of reflex at the ankle consistent with 
S1 radiculopathy.  

Service connection for status post disc replacement surgery, 
L5-S1, with intermittent sciatica, was granted by rating 
action dated in June 2006.  A 20 percent disability rating 
was assigned, effective from November 17, 2005.

Private clinical records dated between February and May 2005 
were received in May 2007 that included the Veteran's 
operative report and post operative follow-up findings.  In 
May 2005, it was reported that 2 1/2 post total disc 
replacement, he had gone from being completely asymptomatic 
at six weeks to someone who was walking with an antalgic gait 
with increasing pain upon increase of his activity levels.  

The Veteran was most recently examined for compensation and 
pension purposes in April 2008.  He reported experiencing a 
sharp stabbing pain which flared up to an 8/10 pain scale 
several times a week that was usually at the 5/10 level.  He 
said that when this occurred, he had a hard time getting out 
of bed or off a chair, and that this was usually precipitated 
by back exertion.  He also stated that he had a shooting pain 
that seemed to go down the left leg with some radiation down 
the right leg, but not as often.  The appellant related that 
he could walk one mile before his back prevented him from 
going further due to burning pain.  He said that he took 
Flexiril three times a day and three Tylenols #3 with codeine 
as needed, as well as other medication.  The Veteran stated 
that he could not sleep at night because of back pain, and 
that he was going back to school because he was not able to 
sustain work with his back in the current condition.  It was 
noted that he had been seen in the emergency room in March 
2008 and given a shot of Toradol for lumbar pain.

On physical examination, the appellant was observed to have a 
loss of lumbar lordosis.  There was mild left paraspinal 
lumbar tightness on palpation with tenderness off the central 
spine offset to the left side that he depicted as a "trigger 
point."  Forward flexion was from zero to 27 degrees with 
pain beginning at 15 degrees whereupon he reported that his 
back wanted to give out.  It was noted that at that point, he 
wanted to grab onto the examination table, lost control of 
his legs and winced in pain.  It was reported that he 
described left paraspinal shooting pain into the left leg to 
the posterior thigh extension of the lumbar spine from zero 
to 20 degrees, with pain at the endpoint on extension.  Left 
lateral flexion was from zero to 18 degrees, and left lateral 
rotation was from zero to 16 degrees.  It was reported that 
of the maneuvers resulted in left paraspinal tenderness and 
pain.  

The examiner noted that "[i]n the absence of further 
objective evidence, I am unable to determine additional 
functional loss without resorting to speculation."  However, 
it was reported that after three repetitions, the Veteran 
said that he could not continue because the back had become 
increasingly tender.  It was noted that motor, coordination, 
bulk, tone and strength were weak in the thighs, and that 
deep tendon reflexes were 2/4 and positive in the biceps, 
triceps, patellars and Achilles.  It was reported that the 
Veteran worked as a civilian cook and that being on his feet 
all day bothered him quite a bit.  Following examination, 
diagnoses of lumbar S5-S1 degenerative disc disease, status 
post L5-S1 laminectomy in 2004, and L5-S1 radiculopathy were 
rendered.  The examiner commented that the Veteran's 
examination demonstrated significant reduction in range of 
motion.

Legal Analysis

The clinical record dating from 2005 reflects that the 
appellant has described continuing pain and chronic radicular 
symptomatology.  He has been prescribed multiple medications, 
and was reported to have sought emergency treatment in this 
regard in March 2008.  On VA examination in April 2008, he 
characterized pain in the back as 8 on a 10 scale during 
frequent weekly flare-ups.  The appellant reports that his 
ability to function in the work environment and to secure 
other employment has been substantially reduced due to back 
pain and related symptoms.  

The Board has also observed that demonstrated range of motion 
in this instance may be characterized as severe, and has 
ranged from zero to no more than 50 degrees of flexion with 
pain since initial post service examination in January 2006.  
Bilateral lateral flexion and rotation are also substantially 
reduced.  It was noted on VA examination in April 2008 that 
the Veteran could not perform more than three repetitions 
without incurring back pain and significant tenderness.  It 
is indicated that orthopedic and neurologic findings all 
result in decreased functional activity as well as increased 
pain.

In reviewing the entirety of the clinical evidence during the 
appeal period and giving due consideration to the provisions 
regarding painful motion under 38 C.F.R. § 4.59, as well as 
to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the 
Board finds that the medical evidence shows that the 
appellant's lumbosacral spine symptomatology has approximated 
the schedular criteria for an evaluation or 40 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine since the date of service connection.  In particular, 
it is noted that while flexion was reported as 50 degrees on 
VA examination in January 2006, the neurology examiner 
clearly pointed out that appellant was making a good effort 
although experiencing pain.  Under the circumstances the 
Board is of the opinion that thoracolumbar spine flexion 
during the appeal period more closely approximates 30 degrees 
or less throughout the appeal period for which a 40 percent 
disability rating is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).  Therefore, resolving 
the benefit of the doubt in favor of the Veteran, it is found 
that an evaluation of 40 percent for service-connected 
lumbosacral spine disability is warranted under since the 
inception of the claim on November 17, 2005. 

The Board would point out that in order for a higher 
evaluation to be awarded, the appellant would have to 
demonstrate unfavorable ankylosis of the thoracolumbar spine 
or unfavorable ankylosis of the entire spine under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 which is not 
demonstrated in this case.  As well, the criteria for a 
higher evaluation for severe intervertebral disc syndrome is 
similarly not shown.  The evidence reflects that although the 
veteran reports constant pain and flare-ups of pain, his disc 
symptomatology in and of itself is not shown to be reflective 
of incapacitating episodes having a total duration of at 
least six weeks during the past 12 months for which a 60 
percent disability rating may be considered.  

The Board thus concludes that the findings needed for the 
next higher evaluations for service-connected low back 
disability (50 percent and 60 percent) are not demonstrated 
by the evidence of record.  Because the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt doctrine is inapplicable. 38 U.S.C.A. 
§ 5107. See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation of 40 percent for status post disc replacement, 
L5-S1, with sciatica, is granted from November 17, 2005 to 
April 9, 2008 subject to controlling regulations governing 
the payment of monetary awards.

An evaluation in excess of 40 percent for status post disc 
replacement, L5-S1, with sciatica, from April 10, 2008 is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


